In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00142-CR
        ______________________________


   RANDOLF SAMUEL FRANKLIN, II, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 264th Judicial District Court
                Bell County, Texas
               Trial Court No. 67603




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                        MEMORANDUM OPINION

         Randolf Samuel Franklin, II,1 appeals from his conviction on a charge of burglary of a

habitation, resulting in a twenty-year sentence of imprisonment. In a companion case, Franklin

also appealed from a conviction for theft from a person. He has filed a single brief, in which he

raises an issue common to both of his appeals. Franklin argues that the trial court erred in

refusing to allow his court-appointed attorney to withdraw on the day of trial, rendering his plea

involuntary.

         We addressed this issue in detail in our opinion of this date on Franklin’s appeal in cause

number 06-11-00141-CR. For the reasons stated therein, we likewise conclude that error has not

been shown in this case.

         We affirm the trial court’s judgment.



                                                               Josh R. Morriss, III
                                                               Chief Justice

Date Submitted:            November 1, 2011
Date Decided:              November 15, 2011

Do Not Publish



1
 Originally appealed to the Third Court of Appeals, this case was transferred to this Court by the Texas Supreme Court
pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2005). We are unaware of
any conflict between precedent of the Third Court of Appeals and that of this Court on any relevant issue. See TEX. R.
APP. P. 41.3.


                                                          2